DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 have been rejected. 	
Claim Objections
Claim 10 is objected to because of the following informalities:
In claim 10, “A system comprising:…one or more computer-readable mediums storing instructions…” should be “A system comprising:…one or more non-transitory computer-readable mediums storing instructions…” For purposes of examination, claim 10 is being interpreted as “A system comprising:…one or more non-transitory computer-readable mediums storing instructions…” 
Appropriate correction is required.
Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 10, 13-16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Deole et al. (US 10,764,435B2 (“Deole”) in view of Putman et al. (US 9,015,297B2 (“Putman”) in further view of Stoops (US 11,063,943B2 (“Stoops”)).
Regarding claims 1, 10 and 19, Deole teaches a method comprising:
during an active communication session between an agent device and a client device of a user (Deole: Fig. 3, step 310; 9:12-29, 9:54-60), receiving an indication that the user is to provide…data via the active communication session (Deole: Fig. 3, step 314; 9:12-29);
in response to receiving the indication (Deole: Fig. 3, steps 314/316; 9:12-29), invoking…a standard compliant data collection mode of the active communication session (Deole: Fig. 3, steps 316/318; 9:30-53), the standard compliant data collection mode causing communication within the active communication session to be routed between the client device of the user and the standard compliant data collection system via a secure connection (Deole: Fig. 3, step 320; 5:23-34, 9:22-53); and
Additionally, for claim 10, Deole teaches a system comprising: one or more computer processors; and one or more computer-readable mediums storing instructions that, when executed by the one or more computer processors, cause the system to perform operations comprising (Deole: Fig. 1, element 120; 15:35-46, 15:55-16:10)…
Additionally, for claim 19, Deole teaches:
A non-transitory computer-readable medium storing instructions that, when executed by one or more computer processors of one or more computing devices, cause the one or more computing devices to perform operations comprising (Deole: 2:18-34)…
Deole teaches receiving an indication that the user is to provide data via the active communication session (Deole: Fig. 3, 'element 103A; ;element 124'; step 310; 9:12-29, 9:54-60) but does not explicitly teach an indication that the user is to provide sensitive data.  Stoops teaches:
…an indication the user is to provide sensitive data (Stoops: 3:1-9, 4:18-34, 6:18-35, 9:31-47)…
Also, Deole teaches in response to receiving the indication, invoking a standard compliant data collection mode of the active communication session (Deole: Fig. 3, steps 316/318; 9:30-53) but does not explicitly teach an invocation of an application programming interface of a standard compliant data collection system. Stoops teaches: 
in response to receiving the indication, invoking, using an application programming interface of a standard compliant data collection system, a standard compliant data collection mode of the active communication session (Stoops: 4:18-46, 9:31-51)…
Deole does not teach the following limitation, however, Stoops teaches:
in response to receiving a second indication that collection of the user's sensitive data has been completed…causing communication within the active communication session to be routed between the client device of the user and the agent device (Stoops: 4:18-26, 9:31-51). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Deole to incorporate the teachings of customer interaction with a business for sensitive data collection, as disclosed in Stoops for support of asynchronous messaging, especially within enterprise to consumer communications (Stoops: 1:25-27).
Deole in view of Stoops does not explicitly teach ending the standard compliant data collection mode of the active communication session.
Putman teaches:
in response to receiving a…indication, ending the standard compliant data collection mode of the active communication session  (Putman: Fig. 2A, Fig. 2B, Fig. 9; 21:33-64, 42:50-56), causing communication within the active communication session to be routed (Putman: Fig. 2A, Fig. 2B, Fig. 9; 6:37-47, 21:33-64, 42:50-56, 44:23-27, 45:3-4)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Deole in view of Stoops to incorporate the teachings of communication applications server for converged communications services, as disclosed in Putman, for communication capabilities operative over a variety of endpoints and networks ensuring flexibility (Putman: 45:9-10).
Regarding claims 4 and 13, Deole in view of Stoops and Putman teaches the method of claim 1 and the system of claim 10,  as claim 4 being dependent of claim 1 and claim 13 being dependent of claim 10. Furthermore,
Deole teaches:
wherein the active communication session is an active voice call between the agent device and the client device of the user (Deole: 4:3-25).
Regarding claims 5 and 14, Deole in view of Stoops and Putman teaches the method of claim 1 and the system of claim 10,  as claim 5 being dependent of claim 1 and claim 14 being dependent of claim 10. Furthermore,
Deole teaches:
wherein the active communication session is a text conversation between the agent device and the client device of the user  (Deole: 4:3-25).
Regarding claims 6 and 15, Deole in view of Stoops and Putman teaches the method of claim 1 and the system of claim 10,  as claim 6 being dependent of claim 1 and claim 15 being dependent of claim 10. Furthermore,
Stoops teaches: 
wherein receiving the indication that the user is to provide sensitive data via the active communication session comprises: receiving, from the agent device, a command to initiate the standard compliant data collection mode in relation to the active communication session (Stoops: 4:18-34, 9:20-37).
Regarding claims 7 and 16, Deole in view of Stoops and Putman teaches the method of claim 1 and the system of claim 10,  as claim 7 being dependent of claim 1 and claim 16 being dependent of claim 10. Furthermore,
Stoops teaches 
wherein receiving the indication that the user is to provide sensitive data via the active communication session comprises: receiving, from the client device of the user, an input selecting to initiate collection of the sensitive data (Stoops: 4:26-30, 9:10-20).
Claims 2, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Deole in view of Putman and Stoops as applied to claims 1, 10 and 19 in further view of Bonner (NPL: ‘Implementing the Payment Card Industry (PCI) Data Secruity Standard (DSS), TELKOMNIKA, Aug. 2011 (“Bonner”)).
Regarding claims 2, 11 and 20, Deole in view of Stoops and Putman teaches the method of claim 1, the system of claim 10 and the non-transitory computer-readable medium of claim 18,  as claim 2 being dependent of claim 1, claim 11 being dependent of claim 10 and claim 20 being dependent of claim 20. Furthermore,
Stoops teaches 
wherein the sensitive data is credit card data and the standard compliant data collection system collects the credit card data (Stoops: 3:8, 3:15-19)… 
Stoops does not teach a Payment Card Industry (PCI) Data Security Standard for credit card data collection. Bonner teaches collection of credit card data according to a Payment Card Industry (PCI) Data Security Standard. (Bonner: Section 2 'PCI DSS Software Compliance', pages 366-367; Section 2.1 'Storing Data', pages 367-369).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Deole in view of Stoops and Putman to incorporate the teachings of credit card data collection according to the Payment Card Industry (PCI) Data Security Standards, as disclosed in Bonner, to facilitate the adoption of security standards and reduce card fraud (Bonner: Section 1 ‘Introduction’, page 365).
Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Deole in view of Putman and Stoops as applied to claims 1 and 10 in further view of RAJASEKHAR et al. (US 2020/0135334A1 (“RAJASEKHAR”)).
Regarding claims 3 and 12, Deole in view of Stoops and Putman teaches the method of claim 1 and the system of claim 10,  as claim 3 being dependent of claim 1 and claim 12 being dependent of claim 10. Furthermore,
Deole in view of Stoops and Putman does not teach the following limitation, however, RAJASEKHAR teaches
wherein the sensitive data is patient data and the standard compliant data collection system collects the credit card data according to a Health Insurance Portability and Accountability Act (HIP AA) Data Security Standard. (RAJASEKHAR: ¶69)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Deole in view of Stoops and Putman to incorporate the teachings of patient data collection according to the Health Insurance Portability and Accountability Act (HIP AA) Data Security Standard, as disclosed in RAJASEKHAR, to ensure patient privacy (RAJASEKHAR: ¶69).
Claims 8-9, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Deole in view of Putman and Stoops as applied to claims 1, 10 and 19 in further view of Rosenberg et al. (Request for Comments: 5850 'A Call Control and Multi-Party Usage Framework for the Session Initiation Protocol (SIP)', Internet Engineering Task Force (IETF), May 2010, (“RFC 5850”)).
Regarding claims 8 and 17, Deole in view of Stoops and Putman teaches the method of claim 1 and the system of claim 10,  as claim 8 being dependent of claim 1 and claim 17 being dependent of claim 10, and invoking the standard compliant data collection mode:
Deole teaches: 
generating a second active communication session between the client device of the user and the standard compliant data collection system (Deole: Fig. 3, step 320; 9:41-49); and
Deole in view of Stoops and Putman does not teach the following limitation, however RFC 5850 teaches: 
placing a hold on the active communication session during the second active communication session. (RFC 5850: Section 3.2.2, page 25)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Deole in view of Stoops and Putman to incorporate the teachings of manipulation of multiple communication legs (e.g. placing a session on hold), as disclosed in RFC 5850, to provide a flexible and scalable solution (RFC 5850: page 21, third paragraph).
Regarding claims 9 and 18, Deole in view of Stoops, Putman and RFC 5850 teaches the method of claim 1 and the system of claim 10,  as claim 9 being dependent of claim 8 and claim 18 being dependent of claim 17, and ending the standard compliant data collection mode of the active communication session. Furthermore,
Putman teaches 
ending the second active communication session between the client device of the user and the standard compliant data collection system (Putman: Fig. 2A, Fig. 2B, Fig. 9; 21:33-64); and
RFC 5850 teaches 
removing the hold on the active communication session. (RFC 5850: Section 2.3. 'Signaling Model', page 9, 'Modify a dialog (reINVITE))
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dingwall (US 10,447,797B2) teaches uniform resource identifier (URI) broker.
Newman (US 8,949,969B2) teaches Payment Card Industry (PCI) compliant architecture.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616.  The examiner can normally be reached on Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.K./Examiner, Art Unit 3685  

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685